MacLEAN, J.
(dissenting). Passing by the question whether a man who has in effect blindfolded himself by an armful of tabourettes, obscuring his view, and walks into an elevator shaft left open by himself, of which it is not shown he has used the familiar precautionary devices to prevent accident, may be considered under any view to be free from contributory, negligence, it was error to admit, for the purpose of attacking the defendant’s credibility, a postal card of which he had no knowledge, the statement whereupon was not shown to have been made upon knowledge.